DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDSs (6/15/2021) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayat (US 8,012,089).
With respect to claim 1, Bayat discloses an illuminated surgical retractor (See figs 1, 2 and 7 below), comprising: a blade (fig 2, 110); a handle (fig 2, 102) connected to the blade; an illumination assembly (fig 2, 126, fig 4, 128 and fig 7, 120) comprising at least one direct source (Fig 7, 120) provided on an external surface of the blade; a smoke evacuation channel (fig 7, 132 and exit at 134 with cover 114 covering the lights in the closed position) defining a path for evacuating fluids and extending along the at least a portion of the blade, wherein the path partially encloses the at least one direct light source (encloses the right side of the light source) and the smoke evacuation channel is formed around the at least one direct light source. With respect to claim 2, Bayat discloses wherein the  smoke evacuation channel encloses at least a portion of the direct light source between the external surface of the blade and a cover (Fig 1, 114 covers the light source). With respect to claim 3, Bayat discloses wherein the direct light source is partially exposed from the cover (partially exposed when 114 is actuated open). With respect to claim 4, Bayat discloses wherein the cover is non-releasably coupled to the blade (114 is integrally attached to the blade assembly). With respect to claim 5, Bayat discloses wherein the smoke evacuation channel extends from the blade to the handle (extends to the end of the handle through port 134). With respect to claim 6, Bayat discloses wherein the smoke evacuation channel extends through the handle and the retractor further comprises a vacuum port (fig 1, 134) configured to connect to a vacuum source, and wherein the vacuum port is provided on the handle. With respect to claim 8, Bayat discloses wherein the illumination assembly further comprises at least one power source (fig 4, 128) housed in the handle. With respect to claim 9, Bayat discloses wherein the illumination assembly further comprises at least one power source (Fig 4, 128) and electrical connections coupling the at least one direct light source with the at least one power source, and wherein the path encloses (covers by 114 and the side is enclosed by the suction channel) the electrical connections (col. 6, ll. 24). With respect to claim 10, Bayat discloses wherein the blade includes raised guides (fig 7, sides the surround the lights) extending from the external surface thereof along at least a portion of the length of the blade, said raised guides being configured to retain the electrical connections therebetween.
With respect to claim 17, Bayat discloses an illuminated surgical retractor (See figures 1-2 and 7 below), comprising: a blade (Fig 2, 110) including a proximal end (left side of fig 2) and a distal end (right side); a handle (fig 1, 102) integrally formed with the blade and extending from the proximal end of the blade; an illumination assembly (fig 2, 126, fig 7, 120, fig 4, 128)comprising at least one light source provided on the blade; an end cap assembly (fig 2, 103) being partially inserted into an opening  (covers the top opening) in the handle, wherein the handle is hollow (Fig f8g 4, 128) and the end cap assembly is configured to have at least one power source at least partially inserted therein and held within the handle by the end cap assembly (fig 4), and wherein the end cap assembly includes a cover (covers the top opening to allow batteries to be removed (col. 6, ll. 15-22) covering the opening in the handle, the cover including a smoke evacuation fitting (fig 2, 134) configured to connect to a suction source. With respect to claim 18, Bayat discloses further  comprising a switch (fig 2, 126) for performing at least one of light switching and activation of smoke evacuation, said switch being provided in the end cap assembly. With respect to claim 19, Bayat discloses wherein the switch is provided in the cover of the end cap assembly (fig 2). 

    PNG
    media_image1.png
    838
    723
    media_image1.png
    Greyscale

Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan (US Pub 2013/0197313).
With respect to claim 11, Wan discloses a surgical retractor (see fig 7 below), comprising: a blade (fig 7, 14) having a proximal end (by fig 7, 20)  and a distal end(fig 7, 16), said blade comprising a saddle portion (Fig 7, 36) at the proximal end and a barrel portion (see fig 7 below) extending from the said saddle portion, the barrel portion having a concave bottom (see fig 7, below) and an opposing top formed by edges thereof;  a handle (fig 7, 12) integrally connected to said saddle portion; wherein said saddle portion is angled relative to the barrel portion to form a fixed joint (paragraph 27) between the barrel portion and the handle, wherein said saddle portion comprises flanges (See fig 7 below) along its sides, and wherein a width of the flanges is greater than a width of the handle (see fig 7 below) and the flanges are recessed from a plane represented by the edges of the barrel portion along a majority portion of the length of the saddle portion (paragraph 27, forms an angle with the blade and extends down below the barrel). With respect to claim 12, Wan discloses wherein said flanges extend further outwardly at a handle end of said saddle portion than at a barrel end (See fig 7 below). With respect to claim 13, Wan discloses wherein a width of the saddle portion tapers (See fig 7 below) from the handle end to the barrel end so that the width of the saddle  portion at the handle end is greater than the width of the saddle portion at the barrel end (see fig 7 below). With respect to claim 14, Wan discloses further comprising an illumination assembly (fig 7, 18, 42) including at least one direct light source  (fig 7, 18) on the blade portion.

    PNG
    media_image2.png
    799
    498
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayat (US Patent 8,012,089) in view of Wan (US Pub 2013/0197313).
With respect to claim 7, Bayat discloses the claimed invention except for wherein the at least one direct light source is oriented to direct light along the blade toward the distal end of the blade.
Wan discloses wherein the at least one direct light source is oriented to direct light along the blade toward the distal end of the blade (can have a one-degree angle towards the blade surface, paragraph 28) to allow the lights to illuminate the desired area (paragraph 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  of Bayat to include wherein the at least one direct light source is oriented to direct light along the blade toward the distal end of the blade in view of Wan in order to allow the lights to illuminate the desired area.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayat (US Patent 8,012,089) in view of Gobels (US Patent 3,826,248).
With respect to claim 20, Bayat discloses the claimed invention except for wherein the end cap assembly comprises one or more internal supports for holding the at least one power source. 
Gobels discloses wherein the end cap assembly (fig 1, 19) comprises one or more internal supports (fig 1, 20) for holding the at least one power source (Fig 1, 17) to ensure the battery contact (Col. 4, ll. 30-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  of Bayat to include wherein the end cap assembly comprises one or more internal supports for holding the at least one power source in view of Gobels in order to ensure the battery contact.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US Pub 2013/0197313) in view of Bayat (US Patent 8,012,089).
With respect to claim 15, Wan discloses the claimed invention wherein the blade includes a plurality of raised guides provided on an exterior surface of the barrel portion and extending along the saddle portion to the handle for strengthening a joint between the blade and the handle.
Bayat discloses wherein the blade includes a plurality of raised guides (Fig 7, 130) provided on an exterior surface (bottom surface of the blades) of the barrel portion and extending along the saddle portion  (extends up the angled portion) to the handle for strengthening a joint between the blade and the handle and to improve the blades ability to grasp tissue (col. 4, ll. 32-40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  of Wan to include wherein the blade includes a plurality of raised guides provided on an exterior surface of the barrel portion and extending along the saddle portion to the handle for strengthening a joint between the blade and the handle in view of Bayat in order to improve the blades ability to grasp tissue. With respect to claim 16, Wan in view of Bayat discloses wherein the plurality of raised guides extend from a concave surface of the barrel portion (Wan discloses a concave bottom surface see fig 7 below) and Bayat discloses the raised guides on the bottom surface of the blade).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140371536 A1 discloses an illuminated retractor
US 20130267786 A1 discloses an illuminated retractor and suction
US 20120116170 A1 discloses an illuminated retractor and a saddle
US 9861349 B2 discloses an illuminated retractor and cover
US 5179938 A discloses an illuminated retractor and cover
US 5967971 A discloses an illuminated retractor 
US 6676598 B2 discloses an illuminated retractor 
US 8394016 B1 discloses an illuminated retractor
US 8142352 B2 discloses an illuminated retractor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772